Order, Supreme Court, New York County, entered September 22, 1978, which directed defendant husband to pay to plaintiff wife $25,000 a year alimony retroactive to a date prior to the commencement of the action, and which, inter alia, determined that the wife receive one half of certain income tax refunds, and that the husband have one half interest in certain jewelry and one half interest in the proceeds of a marital home, unanimously modified, on the law and the facts and in the exercise of discretion, without costs, to reduce the amount of alimony to $15,000 a year, commencing with the date of the institution of the action on August 2, 1974, and otherwise affirmed. In view of the substantial assets in which the wife continues to have an interest, and in view of the uncertain nature of the husband’s present ability to have income, we deem the award of alimony by the trial court to be excessive to the extent indicated. Further, the award should not have been retroactive prior to the commencement of the action. We have examined the other contentions of both parties on the appeal and cross appeal, and find them to be without merit. Concur—Kupferman, J. P., Ross, Markewich and Bloom, JJ.